DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicants arguments relate to the amendments, for which new references are being used as set forth in the rejection below, thus the arguments no longer apply to the current rejection. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29, 31-33, 39-40, 44, and 45 is/are rejected under 35 U.S.C. 103 as being taught by Ariav (US Patent Application Publication 20080306396) in view of Brister (US Patent Application Publication 20090076360).
  Regarding claim 28, Ariav teaches a piece of sleeping or reclining furniture, in particular bed, comprising: a mattress (Paragraph 50); a sensor (Figure 7, 110) configured to detect vibration, movement and/or sound and integrated in the mattress (Paragraph 50); and an element coupled to the sensor and configured to receive structure-borne sound (Figure 7,166a, and 161 Paragraphs66 and 67). Ariav does not teach a power supply unit; an induction coil having a primary side connected to the power supply unit and a secondary-side disposed in an outer region of the mattress and connected to the sensor for the power supply; and an evaluation unit configured to process and evaluate, a signal of the sensor that is transmitted wirelessly to the evaluation unit for detecting a physiological parameter of a person using the piece of sleeping or reclining furniture. Brister teaches a power supply unit (Paragraph 331, “In general, inductive coupling, as described herein, enables power to be transmitted to the sensor for continuous power, recharging, and the like. In general, inductive coupling utilizes appropriately spaced and oriented antennas (e.g., coils) on the sensor system and external power source so as to efficiently transmit/receive power (e.g., current) and/or data communication therebetween”); an induction coil having a primary side connected to the power supply unit and a secondary-side disposed in an outer region of the mattress and connected to the sensor for the power supply (Paragraph 331); and an evaluation unit configured to process and evaluate (Paragraph 352) ,a signal of the sensor that is transmitted wirelessly (Paragraph 336) to the evaluation unit for detecting a physiological parameter of a person using the piece of sleeping or reclining furniture. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sensor of Ariav to include a remote processor in order to allow the receiver which may display the sensor information to be “worn or removed at the host’s convenience” (Brister Paragraph 352), or in other words to allow the display and processor to be moved during use to convenient locations, and to reduce the size of the sensor at the sensor site. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sensor of Ariav to include an inductive power supply in order to allow, “the system life can be increased while reducing battery size” (Brister Paragraph 331). 
    Regarding claim 29, Ariav teaches the sensor is a piezoelectric or electromagnetically (Paragraph 3) operating sensor.
  Regarding claim 31, Ariav teaches the mattress has accommodated therein two protective layers (Figure 7,165a, b), said sensor being positioned between the two protective layers.
Regarding claim 32, Ariav teaches the protective layers comprise sponge rubber (Paragraph 65) or felt.
  Regarding claim 33, Ariav teaches the element is a sensor plate configured for receiving structure-borne sound, said sensor being connected to the sensor plate (Figure 7; 161).
Regarding claim 39, Ariav teaches the physiological para meter detected by the sensor includes a heart rate, a respiratory rate, a movement state and/or a snoring state of the person (Paragraph 93).
Regarding claim 40, Ariav teaches the evaluation unit includes a filter, in particular a low-pass or band-pass filter for signal processing (Paragraph 80).
Regarding claim 44, Ariav does not teach the signal of the sensor is transmitted to the evaluation unit in the form of a wireless signal via a radio link. Brister teaches the signal of the sensor is transmitted to the evaluation unit in the form of a wireless signal via a radio link (Paragraph 336). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sensor of Ariav to include a remote processor in order to allow the receiver which may display the sensor information to be “worn or removed at the host’s convenience” (Brister Paragraph 352), or in other words to allow the display and processor to be moved during use to convenient locations, and to reduce the size of the sensor at the sensor site.
Regarding claim 45, the signal of the sensor is transmitted to the evaluation unit by the induction coils via inductive transmission. Brister teaches the signal of the sensor is transmitted to the evaluation unit by the induction coils via inductive transmission (Paragraph 331 describes 
Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariav (US Patent Application Publication 20080306396) in view of Brister (US Patent Application Publication 20090076360) in view of Young (US Patent Application Publication 20100174198).
Regarding claim 30, Ariav teaches the sensor is embedded in the mattress (Paragraph 50). Ariav does not specifically teach the sensor is embedded in a foam material. Young teaches the sensor is embedded in a foam material (Paragraph 17and 18 teach that the bottom portion of the padding layer 14 can include foam and the top layer can include foam and springs). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Ariav to include springs atop the sensor and foam around the sensor in order to increase attenuation to the sensor while also having high user comfort.
Regarding claim 34, Ariav does not specifically teach a spring core having springs, at least one of the springs having one end resting on the sensor or on one of the protective layers, said at least one of the springs representing the element for receiving the structure-borne sound. Young teaches a spring core having springs, at least one of the springs having one end resting on the sensor or on one of the protective layers, said at least one of the springs representing the element for receiving the structure-borne sound (Paragraph 17and 18 teach that the bottom portion of the padding layer 14 can include foam and the top layer can include foam and springs). It would have been obvious to one of ordinary skill in the art at the time of .
Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariav (US Patent Application Publication 20080306396) in view of Brister (US Patent Application Publication 20090076360) in view of Lemire (US Patent Application Publication 20070157385).
  Regardingclaim41, Ariav teaches the processor and control circuitry being together (Paragraph 20). Ariav does not teach an electromotive furniture drive including an adjusting drive for adjusting a furniture part; and a control device configured to control the adjusting drive, said evaluation unit being coupled to the control device or integrated in the control device. Lemire teaches an electromotive furniture drive including an adjusting drive for adjusting a furniture part; and a control device configured to control the adjusting drive, said evaluation unit being coupled to the control device or integrated in the control device (Paragraphs 384-389 describe an evaluation system which is integrated with the bed control system which moves the actuators to diagnose issues with that control system by processing sensed information). It would have been obvious to one of ordinary skill in the art to modify the mattress and evaluation unit of Ariav to be articulating and monitoring as in Lemire in order to allow for more positions for the patient and thus allow more comfort, and also to avoid and immediately alert users to errors within the system.
   Regarding claim 42, Ariav teaches the evaluation unit is configured to detect and evaluate any vibration which occurs (Paragraph 20). Ariav does not teach the bed actuating, and thus detecting evaluating vibrations during actuation of the adjusting drive. Lemire teaches the bed actuating and detecting and evaluating sensed information during actuation (Paragraphs 384-389). It would have been obvious to one of ordinary skill in the art to modify the mattress and evaluation unit of Ariav to be articulating and monitoring as in Lemire in order to allow for 
Regardingclaim43, Ariav does not teach the evaluation unit is configured to determine a malfunction and/or overload and/or non-loading of the adjusting drive during operation. Lemire teaches the evaluation unit is configured to determine a malfunction and/or overload and/or non-loading of the adjusting drive during operation (Paragraph 384). It would have been obvious to one of ordinary skill in the art to modify the mattress and evaluation unit of Ariav to be articulating and monitoring as in Lemire in order to allow for more positions for the patient and thus allow more comfort, and also to avoid and immediately alert users to errors within the system.
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being taught by Ariav (US Patent Application Publication 20080306396) in view of Brister (US Patent Application Publication 20090076360) further in view of Maruyama (US Patent 5327371). 
Regarding claim 46, the signal of the sensor is modulated by the sensor as a high-frequency signal on a current flowing to a supply thereof. Brister teaches transmitting data to an external unit via the induction circuit (Paragraph 331), however Brister does not specifically teach the signal of the sensor is modulated by the sensor as a high-frequency signal on a current flowing to a supply thereof. Maruyama teaches the signal of the sensor is modulated by the sensor as a high-frequency signal on a current flowing to a supply thereof (Column 21; lines 38-64). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the induction coil of Brister to transmit data as in Maruyama, because doing so is simply an art recognized equivalent method of transmitting via an induction coil, and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021